Citation Nr: 9929483	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the May 12, 1993 rating decision denying a 
compensable evaluation for the veteran's service-connected 
left knee disability was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1986 to December 
1990.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which determined that the May 12, 
1993 rating decision denying a compensable evaluation for the 
veteran's service-connected left knee disability was not 
clearly and unmistakably erroneous.


FINDING OF FACT

The May 12, 1993 rating decision denying a compensable 
evaluation for the veteran's service-connected left knee 
disability was supported by the evidence then of record and 
was consistent with VA laws and regulations then in effect.


CONCLUSION OF LAW

The May 12, 1993 rating decision denying a compensable 
evaluation for the veteran's service-connected left knee 
disability was not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(a) (1998); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5257 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that prior determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of "error."  It is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The May 1993 rating decision granted service connection for 
degenerative joint disease of the left knee, and assigned a 
zero percent rating effective March 17, 1993 under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257 
(1992).  The May 1993 rating decision contained the following 
language:

Service connection is also allowed for 
degenerative joint disease of the left 
knee since he had trauma in service with 
subsequent X-ray findings of arthritis.  
A 0 percent evaluation is awarded since 
there is [sic] no other residuals shown.

A notice of disagreement was not received to initiate an 
appeal from the RO's May 13, 1993 rating decision.

The relevant evidence of record at the time of the May 1993 
rating decision consisted of service medical records and an 
April 1993 VA examination.  A February 1989 service medical 
record indicates that the veteran inured his right knee 
during physical training.  Tenderness to palpation was noted, 
but there was no assessment of any knee disability.  Service 
medical records dated in October 1990 reflect that the 
veteran complained of knee pain.  The assessment was 
bilateral knee pain with questionable arthritis.  It appears 
that the veteran did not undergo a service separation 
physical examination.

An April 1993 VA examination indicates that the veteran's 
left knee showed no evidence of swelling or deformity.  The 
anterior and posterior drawer signs were negative.  He had 
pain in the medial compartment with rotation.  It was noted 
that the patella tracked well.  The diagnosis was 
intermittent left knee pain and swelling; cannot rule out 
internal derangement.  X-rays of the knees revealed slight 
narrowing of the medial aspect of each femoral-tibial joint 
space.  No other abnormality was identified.

The veteran and his representative contend that the veteran 
was entitled to a compensable evaluation at the time of the 
May 1993 rating decision due solely to painful motion in his 
left knee joint.  They allege that the RO did not consider 
the provisions of 38 C.F.R. § 4.59 (painful motion) when 
rendering its May 1993 rating decision.  The Board observes 
that at the time of the May 1993 rating decision, 38 C.F.R. 
§ 4.59 provided that "[w]ith any form of arthritis, painful 
motion is an important factor of disability, [and] the facial 
expressions, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints."  38 C.F.R. § 4.59 (1992).  The veteran and his 
representative have also indicated that the RO failed to 
apply 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 in accordance 
with the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that at the time of the May 1993 rating 
decision, there had been no finding substantiated by X-ray 
evidence that the veteran suffered from left knee arthritis.  
Although questionable arthritis had been noted in service, 
the veteran was never diagnosed with arthritis of the left 
knee during service, and there are no X-rays indicating that 
left knee arthritis was found during service.  Additionally, 
although in the May 1993 rating decision the RO characterized 
the veteran's left knee disability as  being "degenerative 
joint disease of the left knee," no medical professional had 
made such a diagnosis, nor had X-rays revealed such an 
impression.  Therefore, as the veteran had not submitted 
records of left knee arthritis substantiated by X-ray 
evidence prior to the May 1993 rating decision, the alleged 
failure of the RO to apply 38 C.F.R. § 4.59 can not 
constitute clear and unmistakable error.

As noted earlier, the veteran and his representative have 
also contended that the RO failed to apply the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 when rendering its May 
1993 rating decision.  The Board observes that the Court has 
indicated that 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 provide 
that in rating disabilities of the joints, inquiry will be 
directed to weakened movement, excess fatigability, 
incoordination, and, pain on movement.  DeLuca, 6 Vet. App. 
at 324.  At the April 1993 VA examination, it was noted that 
the veteran had left knee pain in the medial compartment with 
rotation.  However, there was no indication that the pain 
caused any functional loss, fatigability, or incoordination 
restricting use that would have warranted a compensable 
evaluation.  The Board also observes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are only to be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion, Johnson v. Brown, 9 Vet. 
App. 7 (1996), and would not have been applicable to 
Diagnostic Code 5257.

In light of the available evidence at the time of the May 
1993 rating decision, the Board finds that it was entirely 
reasonable for the RO to assign a zero percent evaluation for 
the veteran's left knee disability under the provisions of 
Diagnostic Codes 5010-5257.  In this regard, the Board notes 
that there had been no showing of recurrent subluxation or 
lateral instability so as to warrant a compensable evaluation 
under Diagnostic Code 5257.  Further, even if 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 were for application in this 
case, there was no indication that the veteran's left knee 
pain caused any functional loss.  Accordingly, the Board is 
of the view that the RO's May 1993 rating decision assigning 
a zero percent rating for the veteran's left knee disability 
was not founded on clear and unmistakable error, and that the 
rating decision represented a reasonable exercise of 
adjudicatory judgment.  See 38 C.F.R. § 3.105(a).


ORDER

The May 12, 1993 rating decision, which denied a compensable 
evaluation for the veteran's service-connected left knee 
disability, did not involve clear and unmistakable error.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

